Case 20-02133-TPA                       Doc 29-1 Citrus
                                                    Filed
                                                        Appraisal05/13/21                Entered 05/13/21
                                                                 Service Inc. (352) 795-8041                    10:43:52
                                                                                                       Internal Order No. 21C0024VLW Desc
                                                                                                                                     Page #1

                                               Exhibit A Page 1 of 13

     FROM:
                                                                                                                           INVOICE
                                                                                                                                 INVOICE NUMBER
      Citrus Appraisal Service Inc.
      7350 N Damascus Ave                                                                                                        21C0024VLW
      Dunnellon, FL 34433-5514                                                                                                       DATE
                                                                                                                                  01/11/2021
      Telephone Number: (352) 795-8041               Fax Number: (352) 795-0718
                                                                                                                                   REFERENCE
     TO:                                                                                                 Internal Order #:         21C0024VLW
                                                                                                         Lender Case #:
      MICHAEL HERRON                                                                                     Client File #:
      1132 SE KINGS BAY DR
                                                                                                         Main File # on form:      21C0024VLW
      CRYSTAL RIVER, FL 34429
                                                                                                         Other File # on form:

      Telephone Number:                              Fax Number:                                         Federal Tax ID:           XX-XXXXXXX
      Alternate Number:                              E-Mail: mherronmd@yahoo.com                         Employer ID:




     DESCRIPTION
                  Lender:    MICHAEL HERRON                          Client: MICHAEL HERRON
      Purchaser/Borrower:    MICHAEL HERRON
        Property Address:    1132 SE Kings Bay Dr
                     City:   Crystal River
                  County:    CITRUS                                  State: FL                                                   Zip: 34429
        Legal Description:   PARKERS HAVEN UNREC SUB LOTS 16 & 17 - SEE LENGTHY LEGAL



     FEES                                                                                                                                         AMOUNT
     VACANT LAND                                                                                                                                      500.00
     PAID                                                                                                                                            -500.00




                                                                                                                           SUBTOTAL

     PAYMENTS                                                                                                                                     AMOUNT
     Check #:                   Date:                 Description:
     Check #:                   Date:                 Description:
     Check #:                   Date:                 Description:


     **$20.00 LATE CHARGE AFTER 30 DAYS PAST DUE**
                                                                                                                           SUBTOTAL

     DUE ON RECEIPT                                                                                                        TOTAL DUE          $        0.00




                                            Form NIV5 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                                                         Doc 29-1 Filed 05/13/21 Entered 05/13/21       10:43:52
                                                                                                                Internal Order No. 21C0024VLW Desc
                                                                                                                                              Page #2
                                                                                 LAND APPRAISAL REPORT
                                                                                 Exhibit A Page 2 of 13                   File No. 21C0024VLW
                        Borrower MICHAEL HERRON                                                                                   Census Tract 4505.00  Map Reference 28-18-17
                        Property Address 1132 SE Kings Bay Dr
                        City Crystal River                                            County CITRUS                                   State FL               Zip Code 34429


 IDENTIFICATION
                        Legal Description PARKERS HAVEN UNREC SUB LOTS 16 & 17 - SEE LENGTHY LEGAL
                        Sale Price $                     Date of Sale                 Loan Term                  yrs.         Property Rights Appraised Fee        Leasehold  De Minimis PUD
                        Actual Real Estate Taxes $ 5,242       (yr)       Loan charges to be paid by seller $                  Other sales concessions
                        Lender/Client MICHAEL HERRON                                                          Address 1132 SE KINGS BAY DR, CRYSTAL RIVER, FL 34429
                        Occupant VACANT                        Appraiser Donald C. Trenary Jr., Cert Res       Instructions
                                                                                                                   RD2322   to Appraiser PERSONAL USE/CURRENT MARKET VALUE

                        Location                                   Urban                  Suburban                    Rural                                                                            Good Avg. Fair Poor
                        Built Up                                   Over 75%               25% to 75%                  Under 25%                            Employment Stability
                        Growth Rate             Fully Dev.         Rapid                  Steady                      Slow                                 Convenience to Employment
                        Property Values                            Increasing             Stable                      Declining                            Convenience to Shopping
                        Demand/Supply                              Shortage               In Balance                  Oversupply                           Convenience to Schools
                        Marketing Time                             Under 3 Mos.           4-6 Mos.                    Over 6 Mos.                          Adequacy of Public Transportation
                        Present Land Use       75% 1 Family          % 2-4 Family        % Apts.       1% Condo       1% Commercial                        Recreational Facilities
 NEIGHBORHOOD




                                                  % Industrial       % Vacant        23%                                                                   Adequacy of Utilities
                        Change in Present Land Use                 Not Likely             Likely (*)                  Taking Place (*)                     Property Compatibility
                                                             (*) From                                 To                                                   Protection from Detrimental Conditions
                        Predominant Occupancy                      Owner                  Tenant                    % Vacant                               Police and Fire Protection
                        Single Family Price Range          $ 75                to $ 900             Predominant Value $ 250                                General Appearance of Properties
                        Single Family Age                             0 yrs. to      75 yrs. Predominant Age                   24 yrs.                     Appeal to Market

                        Comments including those factors, favorable or unfavorable, affecting marketability (e.g. public parks, schools, view, noise):               THERE ARE NO MEASURABLE APPARENT
                        ADVERSE FACTORS WHICH SHOULD AFFECT THE SUBJECTS MARKETABILITY. THE SUBJECT HAS ACCESS TO ALL NECESSARY FACILITIES INCLUDING SCHOOLS,
                        SHOPPING, RECREATION AND EMPLOYMENT.


                        Dimensions .56 ACRE PER PUBLIC RECORDS                                                     =                    0.56 Sq. Ft. or Acres                                Corner Lot
                        Zoning classification    RW -RESIDENTIAL WATERFRONT                                                      Present Improvements             do        do not conform to zoning regulations
                        Highest and best use             Present use        Other (specify) IMPROVED PER ZONING
                                     Public        Other (Describe)               OFF SITE IMPROVEMENTS                Topo AT STREET GRADE
                        Elec.                                           Street Access          Public          Private Size .56 AC
                        Gas                      BOTTLE/PROPANE         Surface PAVED                                  Shape IRREGULAR
 SITE




                        Water                                           Maintenance            Public          Private View LAGOON/BAY
                        San. Sewer                                            Storm Sewer             Curb/Gutter      Drainage APPEARS ADEQUATE
                                              Underground Elect. & Tel.       Sidewalk                Street Lights    Is the property located in a HUD Identified Special Flood Hazard Area?                No             Yes
                        Comments (favorable or unfavorable including any apparent adverse easements, encroachments, or other adverse conditions):                THIS REPORT ASSUMES THERE ARE NO ADVERSE SOIL OR

                        SUBSOIL CONDITIONS. NO ADVERSE EASEMENTS OR ENCROACHMENTS WERE NOTED AT THE TIME OF INSPECTION. UTILITY OR DRAINAGE EASEMENTS ARE NOT CONSIDERED ADVERSE.




                        The undersigned has recited three recent sales of properties most similar and proximate to subject and has considered these in the market analysis. The description includes a dollar
                        adjustment reflecting market reaction to those items of significant variation between the subject and comparable properties. If a significant item in the comparable property is superior
                        to or more favorable than the subject property, a minus (-) adjustment is made thus reducing the indicated value of subject; if a significant item in the comparable is inferior to or less
                        favorable than the subject property, a plus (+) adjustment is made thus increasing the indicated value of the subject.
                                 ITEM            SUBJECT PROPERTY                           COMPARABLE NO. 1                                  COMPARABLE NO. 2                                 COMPARABLE NO. 3
                        Address 1132 SE Kings Bay Dr                                9699 W Wynn Ct                                   1162 N Circle Dr                                2129 N Watersedge Dr
                                   Crystal River                                    Crystal River, FL 34429                          Crystal River, FL 34429                         Crystal River, FL 34429
                        Proximity to Subject                                        0.64 miles SW                                    0.54 miles SW                                   1.14 miles NW
                        Sales Price           $                                                         $    225,000                                     $    468,000                                    $     280,000
 MARKET DATA ANALYSIS




                        Price $/Sq. Ft.       $                                                         $                                                $                                               $
                        Data Source                                                 MLS#773791 DOM 727                               MLS #796268 DOM 4                               MLS #793219 DOM 2
                        Date of Sale and           DESCRIPTION                           DESCRIPTION      +(–)$ Adjust.                  DESCRIPTION       +(–)$ Adjust.                  DESCRIPTION      +(–)$ Adjust.
                        Time Adjustment                                             07/07/2020 SD            +11,250                 12/17/2020                       0              08/13/2020                +11,200
                        Location                  PARKERS HAVEN                     WOODWARD PARK                     0              CRYSTAL SHORES                   0              CRYSTAL SHORES ESTS                0
                        Site/View                 0.30AC/150' FRNTGE                0.29AC/75' FRNTGE       +262,500                 0.30AC/111' FRNTGE     +136,500                 0.30AC/80' FRNTGE       +245,000
                        VIEW                      LAGOON/BAY                        BAY,SPRINGS                       0              BAY/SPRINGS                      0              LAGOON/OPEN                        0
                        ADDITIONAL ITEMS          SEAWALL, BOAT SLIP                NONE                     +25,000                 S.WALL                     +5,000               SEAWALL,BOAT SLIP                  0
                        ADDITIONAL ITEMS          IMPACT FEES/FENCE                 NONE                      +8,500                 WELL/FENCE                 +3,500               NONE                        +8,500
                        DEMO                      DEMO                              NONE                     -33,000                 NONE                      -33,000               NONE                       -33,000
                        Sales or Financing                                          CASH                                             CASH                                            CASH
                        Concessions
                        Net Adj. (Total)                                                   +             –     $       274,250              +          –         $      112,000               +            –   $     231,700
                        Indicated Value
                        of Subject                                                               121.9         $       499,250                      23.9         $      580,000                     82.8       $     511,700
                        Comments on Market Data:           DUE TO THE LACK OF SIMILAR SALES IN THE SUBJECT'S AREA IN THE PAST YEAR, CONSIDERATION WAS GIVEN TO ALL SALES IN THE FINAL CORRELATION OF

                        VALUE. BASED ON THE MARKET DATA ANALYZED AND ALL VARIABLES CONSIDERED, IT IS THIS APPRAISER'S OPINION THAT THE ESTIMATED PRICE PER FOOT FOR WATER FRONTAGE FOR

                        THESE TYPE/SIZES PROPERTY WOULD BE $3,500 AT THIS TIME. $33,000 WAS ADJUSTED FOR THE DEMOLITION OF THE STRUCTURES ON THE PROPERTY.

                        Comments and Conditions of Appraisal: THIS APPRAISAL AND THE VALUE REPORTED ARE CONTINGENT UPON ABILITY TO OBTAIN PERMITS
                        AND APPROVAL FROM THE BUILDING DEPARTMENT.
                        **THE PROPERTY HAS A HOME ON IT SO CREDIT WAS GIVEN FOR IMPACT FEES. PER THE CLIENT, ALL STRUCTURES ARE BEING
 RECONCILIATION




                        DEMOLISHED.
                        Final Reconciliation: APPRAISAL BASED ON THE MARKET APPROACH TO VALUE.THIS IS CONSIDERED TO BE THE BEST INDICATION
                        OF VALUE,AS IT MORE CLOSELY REPRESENTS THE TYPICAL BUYER&SELLER IN THE MARKET PLACE. THE INCOME&COST
                        APPROACH ARE NOT APPLICABLE TO THIS REPORT.
                        I ESTIMATE THE MARKET VALUE, AS DEFINED, OF SUBJECT PROPERTY AS OF            01/12/2021        to be $ 525,000

                         REPORT SIGNED 01/14/2021
         Donald C. Trenary Jr., Cert Res RD2322                                                                                                                         Did           Did Not Physically Inspect Property
        Appraiser(s)                                                                            Review Appraiser (if applicable)
     [Y2K]
                                                                                                Citrus Appraisal Service Inc. (352) 795-8041
                                                                                  Form LND - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                     Doc 29-1 Filed 05/13/21 Entered 05/13/21           10:43:52
                                                                                Internal Order No. 21C0024VLW Desc
                                                                                                              Page # 3

                                             Exhibit A  Page 3
                                          Supplemental Addendumof 13      File No. 21C0024VLW
   Borrower           MICHAEL HERRON
   Property Address   1132 SE Kings Bay Dr
   City               Crystal River                                 County CITRUS                                 State FL   Zip Code 34429
   Lender/Client      MICHAEL HERRON
    INTENDED USE/USER STATEMENT:
    THE INTENDED USER OF THIS APPRAISAL REPORT IS THE CLIENT. THE INTENDED USE IS TO EVALUATE THE
    PROPERTY THAT IS THE SUBJECT OF THIS APPRAISAL FOR PERSONAL USE/CURRENT MARKET VALUE, SUBJECT TO
    THE STATED SCOPE OF WORK, PURPOSE OF THE APPRAISAL, REPORTING REQUIREMENTS OF THIS APPRAISAL
    REPORT FORM, AND DEFINITION OF MARKET VALUE. NO ADDITIONAL INTENDED USERS ARE IDENTIFIED BY THE
    APPRAISER.




       LAND ADJUSTMENTS:
     THERE ARE MANY VARIABLES THAT AFFECT THE VALUE OF VACANT LAND. ADJUSTMENTS ARE NOT ALWAYS
    JUST BASED ON A PRICE PER SQUARE FOOT. THESE VARIABLES INCLUDE SHAPE, SLOPE, LOCATION & VIEW.
    ALL ADJUSTMENTS ARE BASED ON THE MOST CURRENT VACANT LAND SALES DATA ANALYZED.




    CITRUS COUNTY MARKET TREND
     **MARKETING TIMES ARE TYPICALLY EXCEEDING SIX MONTHS FOR SOME OF THE LARGER/NON-TYPICAL HOMES. THE MOST TYPICAL
    SMALLER/AVERAGE HOMES IN THE MORE COMPETITIVE AREAS HAVE AVERAGE MARKETING TIMES UNDER 3 MONTHS. MOST LISTING PRICES
    APPEAR TO BE WITHIN THE MARKET REALM AND WITH LOW INVENTORY OF EXISTING HOMES IT IS STIMULATING HOME SALES. BASED ON THE
    CURRENT MARKET DATA ANALYZED THE MEDIAN HOME PRICE SHOWED AN INCREASED AT A RATE OF APPROXIMATELY 1 % PER MONTH SINCE THE
    BEGINNING OF 2020 TO THE PRESENT DAY IN CITRUS COUNTY.
    **SOME AREAS APPEAR TO BE STABLE AT THIS TIME.

    TIME ADJUSTMENTS ARE MADE AT 1% PER MONTH FOR COMPARABLES WHEN THE SALE IS OVER 3 MONTHS OLD.




    COMPARABLE SALES USED ARE CONSIDERED BEST AVAILABLE FOR COMPARISON TO SUBJECT.
    ADJUSTMENTS MAY EXCEED NORMAL GUIDELINES, BUT ARE NECESSARY TO REFLECT THE CURRENT
    VALUE.




    COMPARABLE SALE HISTORY (CITRUS COUNTY MLS/CITRUS COUNTY PUBLIC RECORDS):
    NO TRANSACTION WITHIN ONE YEAR WAS NOTED ON THE COMPARABLES.




    MY COMPARABLE SEARCH;
    ALL PROPERTY DATA REGARDING THE COMPARABLE RESEARCH WAS DERIVED FROM PUBLIC RECORDS AND THE LOCAL
    MULTIPLE LISTING SERVICE AND/OR LOCAL REAL ESTATE AGENTS.

    THE PARAMETERS USED IN THE SEARCH OF SALES OF VACANT PROPERTIES THAT WERE SIMILAR IN SIZE FROM WITHIN THE
    SUBJECT'S AREA AND WITH A SIMILAR VIEW.
     DUE TO LACK OF SIMILAR SALES IN THE SUBJECT'S AREA, THE SEARCH WAS EXTENDED TO THE NORTH, SOUTH, EAST & WEST
    WITHIN A SIX MILE RADIUS.




    Comments on Standards Rule 2-3I certify that, to the best of my knowledge and belief:
    - The statements of fact contained in this report are true and correct.
    - The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting conditions and
    are my personal, impartial, and unbiased professional analyses, opinions, and conclusions.
    - I have no (or the specified) present or prospective interest in the property that is the subject of this report and no (or the
    specified) personal interest with respect to the parties involved.
    - I have no bias with respect to the property that is the subject of this report or the parties involved with this assignment.
    - My engagement in this assignment was not contingent upon developing or reporting predetermined results.
    - My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined
    value or direction in value that favors the cause of the client, the amount of the value opinion, the attainment of a stipulated
    result, or the occurrence of a subsequent event directly related to the intended use of this appraisal.
    - My analyses, opinions, and conclusions were developed, and this report has been prepared, in conformity with the Uniform
    Standards of Professional Appraisal Practice that were in effect at the time this report was prepared.
    - Unless otherwise indicated, I have made a personal inspection of the property that is the subject of this report.
    - Unless otherwise indicated, no one provided significant real property appraisal assistance to the person(s) signing this
    certification (if there are exceptions, the name of each individual providing significant real property appraisal assistance is
    stated elsewhere in this report).
      I have performed no services as an appraiser or in any other capacity regarding the property that is the subject of this
    report within the three-year period immediately preceding acceptance of this assignment.




          FIRREA Certification Statement: The appraiser certifies and agrees that this appraisal report was prepared in
    accordance with the requirements of Title XI of the Financial Institutions, Reform, Recovery, and Enforcement Act
    (FIRREA) of 1989, as amended (12 U.S.C. 3331 et seq.), and any applicable implementing regulations in effect at the
    time the appraiser signs the appraisal certification.



                                             Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                     Doc 29-1 Filed 05/13/21 Entered 05/13/21           10:43:52
                                                                                Internal Order No. 21C0024VLW Desc
                                                                                                              Page # 4

                                             Exhibit A  Page 4
                                          Supplemental Addendumof 13      File No. 21C0024VLW
   Borrower           MICHAEL HERRON
   Property Address   1132 SE Kings Bay Dr
   City               Crystal River                                 County CITRUS                                 State FL   Zip Code 34429
   Lender/Client      MICHAEL HERRON


    NEIGHBORHOOD
    THE HOUSING STOCK IN THE AREA IS A DIVERSE MIX OF STYLE, AGE & PRICE. HOMES IN THE IMMEDIATE AREA ARE OF AVERAGE TO VERY
    GOOD QUALITY. NO ADVERSE CONDITIONS WERE NOTED AT THE TIME OF INSPECTION. SHOPPING, SCHOOLS, RECREATION & EMPLOYMENT
    OPPORTUNITIES ARE ALL WITHIN A REASONABLE COMMUTE. THE SUBJECT PROPERTY IS WITHIN THE CITY LIMITS OF CRYSTAL RIVER.

    THE SUBJECT AREA IS BUILT UP ON AND AROUND CANALS,LAGOONS & WATERWAYS THAT LEAD TO THE CRYSTAL RIVER AND ON TO THE
    GULF OF MEXICO. THE APPEAL FOR THESE WATERFRONT FRONT PROPERTIES ARE GOOD AT THIS TIME.

    CITRUS COUNTY HAS LIMITED PUBLIC TRANSPORTATION AND NO MASS TRANSIT SYSTEM. THESE FACTORS DO NOT APPEAR TO ADVERSELY
    AFFECT THE MARKETABILITY OF THE SUBJECT PROPERTY.



    SITE:
    THE SUBJECT IS TYPICAL IN SIZE, SHAPE, TOPOGRAPHY AND GENERAL APPEARANCE TO NEIGHBORING AND COMPETING
    SITES.
    THIS REPORT ASSUMES THERE ARE NO ADVERSE SOIL OR SUBSOIL CONDITIONS.


    THE UTILITIES ON PAGE 1 ARE WHAT IS AVAILABLE TO THE SUBJECT. IF PUBLIC GAS IS NOT AVAILABLE THEN PROPANE IS
    THE ALTERNATE OPTION IF THE HOMEOWNER WANTS GAS APPLIANCES. THIS TYPICAL FOR THE AREA AND IS NOT
    CONSIDERED ADVERSE. THERE IS NO MEASURABLE VALUE NOTED FOR HOMES WITH IT OR HOMES WITHOUT IT.




    SUBJECT'S PARCEL ID:              17E-18S-28-1B000-0160



    SALES COMPARISON ANALYSIS:


     IN THE DEVELOPMENT OF THE APPRAISAL, AN ATTEMPT IS MADE TO REVEAL PROPERTIES THAT ARE 'MOST
    LIKE' THE SUBJECT. IN OTHER WORDS REQUIRE THE LEAST AMOUNT OF ADJUSTMENTS. HOWEVER, IN THE
    ADJUSTMENT PROCESS, THE EXPANSION OF GUIDELINES MAY BE NECESSARY TO REFLECT THE SUBJECT'S
    CURRENT VALUE. THIS IS NOT TO CONSIDERED TO WEAKEN THE REPORT.

     IN THE OPINION OF THE APPRAISER THE 'COMPETITIVE MARKET AREA' ( NEIGHBORHOOD ) MAY EXTEND
    BEYOND THE TRADITIONAL PARAMETER USED IN UNDERWRITING OR REVIEWING OF REAL ESTATE APPRAISAL.
    EXTENSIONS OR EXPANSION OF THESE GUIDELINES IS NOT CONSIDERED ADVERSE.

    THIS APPRAISAL DOES NOT INCLUDE FURNISHINGS OR PERSONAL PROPERTY.




    **DUE TO LACK OF SALES SIMILAR TO THE SUBJECT'S SIZE AND WATERFRONT LOCATION, IT WAS
    NECESSARY TO EXPAND TO SIX MONTHS FOR COMPARABLES.




    LEGAL DESCRIPTION:

    PARKERS HAVEN UNREC SUB LOTS 16 & 17 DESC AS: ALL THAT PART OF E 150 FT OF W
    240.8 FT OF SW 1/4 OF NE 1/4 OF SEC 28-18-17 LYING N OF THE WATERS OF SLEEPY
    LAGOON EXCEPT THE N 239.6 FT TOG WITH RIPARIAN RIGHTS IN THE SLEEPY LAGOON
    SUB TO EASE OVER THE N 25 FT FOR R/W TITLE IN OR BK 1649 PG 597




                                             Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                           Doc 29-1Citrus Appraisal
                                                           Filed Service
                                                                     05/13/21         Entered 05/13/21
                                                                         Inc. (352) 795-8041                 10:43:52
                                                                                                    Internal Order No. 21C0024VLW Desc
                                                                                                                                  Page #5
                                                         USPAP COMPLIANCE ADDENDUM
                                                   Exhibit       A Page 5 of 13                      File No: 21C0024VLW
                                                                                SUBJECT
  Borrower    MICHAEL HERRON
  Property Address    1132 SE Kings Bay Dr
  City Crystal River                                   County CITRUS                                State FL                Zip Code 34429
  Lender/Client   MICHAEL HERRON
                                                                     PURPOSE OF THE APPRAISAL
  IT IS TO PROVIDE AN OPINION OF MARKET VALUE AS DEFINED HEREIN.



                                                                      SCOPE OF THE APPRAISAL
  THE WORK FOR THIS APPRAISAL IS DEFINED BY THE COMPLEXITY OF THIS APPRAISAL ASSIGNMENT AND THE REPORTING REQUIREMENTS OF THIS APPRAISAL REPORT
  FORM INCLUDING THE DEFINITIONS, STATEMENT OF ASSUMPTIONS AND LIMITING CONDITIONS AND APPRAISER'S CERTIFICATION. THE APPRAISER ID REQUIRED TO,
  AT A MINIMUM, (1) PERFORM A COMPLETE VISUAL INSPECTION OF THE EXTERIOR AREAS OF THE SUBJECT PROPERTY, (2) INSPECT THE NEIGHBORHOOD, (3) INSPECT
  EACH OF THE COMPARABLE SALES FROM AT LEAST THE STREET, (4) COLLECT, CONFIRM, AND ANALYZE DATA FROM RELIABLE PUBLIC AND/OR PRIVATE SOURCES,
  AND (5) REPORT HIS OR HER ANALYSIS, OPINIONS, AND CONCLUSIONS IN THIS APPRAISAL REPORT.




                                         REPORT OF THE PRIOR YEARS SALES HISTORY FOR THE SUBJECT PROPERTY
  Is the subject property currently listed?                 Yes        No            List Price $
  Has the property sold during the prior year?              Yes        No            If yes, describe below:

  (CITRUS COUNTY MLS/CITRUS COUNTY PROPERTY APPRAISER)



                                                                            MARKETING TIME
  What is your estimate of marketing time for the subject property?         3-6 MONTHS             Describe below the basis (rationale)for your estimate:
  **EXPOSURE TIME**
   "The appraiser makes it known that an analysis of the historical sales over the past 12 months proved a range of exposure time, at a market
  price (one that is not inflated and comparative with other properties similar in features and aspects of the subject) to be 3-6 months. This
  exposure time is similar to the marketing time of comparable listings noted in the neighborhood section of the form report.




                                                                  NON-REAL PROPERTY TRANSFERS
  Does the transaction involve the transfer of personal property, fixtures, or intangibles that are not real property?   Yes     No
  If yes, provide description and valuation below:




                                                 ADDITIONAL LIMITING CONDITIONS OR ADDITIONAL COMMENTS




                                            ADDITIONAL CERTIFICATION STATEMENTS OR ADDITIONAL COMMENTS
  **ELECTRONIC SIGNATURE
  APPRAISAL REPORTS DELIVERED BY ELECTRONIC TRANSMISSION, THRU EDI/PDF FORMAT TO THE USER WITH AN ELECTRONIC
  SIGNATURE PROVIDED BY THE APPRAISAL SOFTWARE, THIS SOFTWARE IS SECURE AND WILL NOT ALLOW FOR ANY CHANGES TO
  THE REPORT TO BE MADE UNLESS THE SIGNATURE HAS BEEN REMOVED. THEREFORE IF THE SIGNATURE WERE TO BE REMOVED
  THE APPRAISAL REPORT WOULD BE NULL AND VOID. THESE SIGNATURES ARE APPROVED THRU LEGISLATION AND CONSTRUED
  AS ORIGINAL.




  Date:                01/14/2021                    Appraiser(s):
                                                                      Donald C. Trenary Jr., Cert Res RD2322


  Date:                                              Review Appraiser(s):




                                        Form FNCUCA - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                           Doc 29-1 Filed 05/13/21 Entered 05/13/21       10:43:52
                                                                                  Internal Order No. 21C0024VLW Desc
                                                                                                                Page #6

                                                   Exhibit A Page 6 of 13


   DEFINITION OF MARKET VALUE:                           The most probable price which a property should bring in a competitive and open market under all conditions
   requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming the price is not affected by undue stimulus. Implicit in this
   definition is the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions whereby: (1) buyer and seller are
   typically motivated; (2) both parties are well informed or well advised, and each acting in what he considers his own best interest; (3) a reasonable time is allowed
   for exposure in the open market; (4) payment is made in terms of cash in U.S. dollars or in terms of financial arrangements comparable thereto; and (5) the price
   represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions* granted by anyone associated with
   the sale.


          * Adjustments to the comparables must be made for special or creative financing or sales concessions.         No adjustments are necessary
            for those costs which are normally paid by sellers as a result of tradition or law in a market area; these costs are readily identifiable
            since the seller pays these costs in virtually all sales transactions.   Special or creative financing adjustments can be made to the
            comparable property by comparisons to financing terms offered by a third party institutional lender that is not already involved in the
            property or transaction. Any adjustment should not be calculated on a mechanical dollar for dollar cost of the financing or concession
            but the dollar amount of any adjustment should approximate the market's reaction to the financing or concessions based on the
            appraiser's judgement.



                   STATEMENT OF LIMITING CONDITIONS AND APPRAISER'S CERTIFICATION

   CONTINGENT AND LIMITING CONDITIONS:                                 The appraiser's certification that appears in the appraisal report is subject to the following
   conditions:


   1. The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title to it. The appraiser assumes that
   the title is good and marketable and, therefore, will not render any opinions about the title. The property is appraised on the basis of it being under responsible
   ownership.


   2. The appraiser has provided a sketch in the appraisal report to show approximate dimensions of the improvements and the sketch is included only to assist
   the reader of the report in visualizing the property and understanding the appraiser's determination of its size.


   3. The appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency (or other data sources) and has noted
   in the appraisal report whether the subject site is located in an identified Special Flood Hazard Area. Because the appraiser is not a surveyor, he or she makes
   no guarantees, express or implied, regarding this determination.


   4. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question, unless specific arrangements to do
   so have been made beforehand.


   5. The appraiser has estimated the value of the land in the cost approach at its highest and best use and the improvements at their contributory value. These
   separate valuations of the land and improvements must not be used in conjunction with any other appraisal and are invalid if they are so used.


   6. The appraiser has noted in the appraisal report any adverse conditions (such as, needed repairs, depreciation, the presence of hazardous wastes, toxic
   substances, etc.) observed during the inspection of the subject property or that he or she became aware of during the normal research involved in performing
   the appraisal. Unless otherwise stated in the appraisal report, the appraiser has no knowledge of any hidden or unapparent conditions of the property or
   adverse environmental conditions (including the presence of hazardous wastes, toxic substances, etc.) that would make the property more or less valuable, and
   has assumed that there are no such conditions and makes no guarantees or warranties, express or implied, regarding the condition of the property. The
   appraiser will not be responsible for any such conditions that do exist or for any engineering or testing that might be required to discover whether such
   conditions exist.   Because the appraiser is not an expert in the field of environmental hazards, the appraisal report must not be considered as an
   environmental assessment of the property.


   7. The appraiser obtained the information, estimates, and opinions that were expressed in the appraisal report from sources that he or she considers to be
   reliable and believes them to be true and correct. The appraiser does not assume responsibility for the accuracy of such items that were furnished by other
   parties.


   8.   The appraiser will not disclose the contents of the appraisal report except as provided for in the Uniform Standards of Professional Appraisal Practice.


   9. The appraiser has based his or her appraisal report and valuation conclusion for an appraisal that is subject to satisfactory completion, repairs, or
   alterations on the assumption that completion of the improvements will be performed in a workmanlike manner.


   10. The appraiser must provide his or her prior written consent before the lender/client specified in the appraisal report can distribute the appraisal report
   (including conclusions about the property value, the appraiser's identity and professional designations, and references to any professional appraisal
   organizations or the firm with which the appraiser is associated) to anyone other than the borrower; the mortgagee or its successors and assigns; the mortgage
   insurer; consultants; professional appraisal organizations; any state or federally approved financial institution; or any department, agency, or instrumentality
   of the United States or any state or the District of Columbia; except that the lender/client may distribute the property description section of the report only to data
   collection or reporting service(s) without having to obtain the appraiser's prior written consent.         The appraiser's written consent and approval must also
   be obtained before the appraisal can be conveyed by anyone to the public through advertising, public relations, news, sales, or other media.




   Freddie Mac Form 439 6-93                                                    Page 1 of 2                                                   Fannie Mae Form 1004B 6-93

                                                                 Citrus Appraisal Service Inc. (352) 795-8041
                                                   Form ACR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                           Doc 29-1 Filed 05/13/21 Entered 05/13/21       10:43:52
                                                                                  Internal Order No. 21C0024VLW Desc
                                                                                                                Page #7

                                                   Exhibit A Page 7 of 13


   APPRAISER'S CERTIFICATION:                        The Appraiser certifies and agrees that:


   1. I have researched the subject market area and have selected a minimum of three recent sales of properties most similar and proximate to the subject property
   for consideration in the sales comparison analysis and have made a dollar adjustment when appropriate to reflect the market reaction to those items of significant
   variation. If a significant item in a comparable property is superior to, or more favorable than, the subject property, I have made a negative adjustment to reduce
   the adjusted sales price of the comparable and, if a significant item in a comparable property is inferior to, or less favorable than the subject property, I have made
   a positive adjustment to increase the adjusted sales price of the comparable.

   2. I have taken into consideration the factors that have an impact on value in my development of the estimate of market value in the appraisal report. I have not
   knowingly withheld any significant information from the appraisal report and I believe, to the best of my knowledge, that all statements and information in the
   appraisal report are true and correct.

   3. I stated in the appraisal report only my own personal, unbiased, and professional analysis, opinions, and conclusions, which are subject only to the contingent
   and limiting conditions specified in this form.

   4. I have no present or prospective interest in the property that is the subject to this report, and I have no present or prospective personal interest or bias with
   respect to the participants in the transaction. I did not base, either partially or completely, my analysis and/or the estimate of market value in the appraisal report
   on the race, color, religion, sex, handicap, familial status, or national origin of either the prospective owners or occupants of the subject property or of the present
   owners or occupants of the properties in the vicinity of the subject property.

   5. I have no present or contemplated future interest in the subject property, and neither my current or future employment nor my compensation for performing this
   appraisal is contingent on the appraised value of the property.

   6. I was not required to report a predetermined value or direction in value that favors the cause of the client or any related party, the amount of the value estimate,
   the attainment of a specific result, or the occurrence of a subsequent event in order to receive my compensation and/or employment for performing the appraisal. I
   did not base the appraisal report on a requested minimum valuation, a specific valuation, or the need to approve a specific mortgage loan.

   7. I performed this appraisal in conformity with the Uniform Standards of Professional Appraisal Practice that were adopted and promulgated by the Appraisal
   Standards Board of The Appraisal Foundation and that were in place as of the effective date of this appraisal, with the exception of the departure provision of those
   Standards, which does not apply. I acknowledge that an estimate of a reasonable time for exposure in the open market is a condition in the definition of market value
   and the estimate I developed is consistent with the marketing time noted in the neighborhood section of this report, unless I have otherwise stated in the
   reconciliation section.

   8. I have personally inspected the interior and exterior areas of the subject property and the exterior of all properties listed as comparables in the appraisal report.
   I further certify that I have noted any apparent or known adverse conditions in the subject improvements, on the subject site, or on any site within the immediate
   vicinity of the subject property of which I am aware and have made adjustments for these adverse conditions in my analysis of the property value to the extent that
   I had market evidence to support them. I have also commented about the effect of the adverse conditions on the marketability of the subject property.

   9. I personally prepared all conclusions and opinions about the real estate that were set forth in the appraisal report. If I relied on significant professional
   assistance from any individual or individuals in the performance of the appraisal or the preparation of the appraisal report, I have named such individual(s) and
   disclosed the specific tasks performed by them in the reconciliation section of this appraisal report. I certify that any individual so named is qualified to perform
   the tasks. I have not authorized anyone to make a change to any item in the report; therefore, if an unauthorized change is made to the appraisal report, I will take
   no responsibility for it.




   SUPERVISORY APPRAISER'S CERTIFICATION:                                        If a supervisory appraiser signed the appraisal report, he or she certifies and agrees that:
   I directly supervise the appraiser who prepared the appraisal report, have reviewed the appraisal report, agree with the statements and conclusions of the appraiser,
   agree to be bound by the appraiser's certifications numbered 4 through 7 above, and am taking full responsibility for the appraisal and the appraisal report.


   ADDRESS OF PROPERTY APPRAISED:                                1132 SE Kings Bay Dr, Crystal River, FL 34429

   APPRAISER:                                                                                     SUPERVISORY APPRAISER (only if required):

   Signature:                                                                                     Signature:
   Name: Donald C. Trenary Jr., Cert Res RD2322                                                   Name:
   Date Signed: 01/14/2021                                                                        Date Signed:
   State Certification #: Cert Res RD2322                                                         State Certification #:
   or State License #:                                                                            or State License #:
   State: FL                                                                                      State:
   Expiration Date of Certification or License: 11/30/2022                                        Expiration Date of Certification or License:

                                                                                                        Did               Did Not Inspect Property




   Freddie Mac Form 439 6-93                                                        Page 2 of 2                                                      Fannie Mae Form 1004B 6-93

                                                   Form ACR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                     Doc 29-1 Filed 05/13/21 Entered 05/13/21       10:43:52
                                                                            Internal Order No. 21C0024VLW Desc
                                                                                                          Page #8

                                             Exhibit A Photo
                                                Subject Page Page
                                                             8 of 13
   Borrower           MICHAEL HERRON
   Property Address   1132 SE Kings Bay Dr
   City               Crystal River                                   County CITRUS                                  State FL       Zip Code 34429
   Lender/Client      MICHAEL HERRON




                                                                                                                                Subject Front
                                                                                                              1132 SE Kings Bay Dr
                                                                                                              Sales Price
                                                                                                              Gross Living Area
                                                                                                              Total Rooms
                                                                                                              Total Bedrooms
                                                                                                              Total Bathrooms
                                                                                                              Location          PARKERS HAVEN
                                                                                                              View              0.30AC/150' FRNTGE
                                                                                                              Site
                                                                                                              Quality
                                                                                                              Age




                                                                                                                              Subject STREET




                                                                                                                                Subject Street




                                             Form PICPIX.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                     Doc 29-1 Filed 05/13/21 Entered 05/13/21       10:43:52
                                                                            Internal Order No. 21C0024VLW Desc
                                                                                                          Page #9

                                             ExhibitPhotograph
                                           SUBJECT   A Page 9Addendum
                                                               of 13
   Borrower           MICHAEL HERRON
   Property Address   1132 SE Kings Bay Dr
   City               Crystal River                                  County CITRUS                                  State FL       Zip Code 34429
   Lender/Client      MICHAEL HERRON




                                   HOME                                                                          COVERED SLIP




                             COVERED LIFT                                                                             LAGOON




                             COVERED SLIP                                                                                   POOL



                                             Form PICSIX2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                     Doc 29-1 Filed 05/13/21 Entered 05/13/21        10:43:52
                                                                           Internal Order No. 21C0024VLW                                                Desc
                                                                                                                                                       Page # 10

                                            Exhibit A Page
                                              Comparable    10Page
                                                         Photo of 13
   Borrower           MICHAEL HERRON
   Property Address   1132 SE Kings Bay Dr
   City               Crystal River                                   County CITRUS                                  State FL       Zip Code 34429
   Lender/Client      MICHAEL HERRON




                                                                                                                              Comparable 1
                                                                                                              9699 W Wynn Ct
                                                                                                              Prox. to Subject    0.64 miles SW
                                                                                                              Sales Price         225,000
                                                                                                              Gross Living Area
                                                                                                              Total Rooms
                                                                                                              Total Bedrooms
                                                                                                              Total Bathrooms
                                                                                                              Location            WOODWARD PARK
                                                                                                              View                0.29AC/75' FRNTGE
                                                                                                              Site                2.08
                                                                                                              Quality
                                                                                                              Age




                                                                                                                              Comparable 2
                                                                                                              1162 N Circle Dr
                                                                                                              Prox. to Subject    0.54 miles SW
                                                                                                              Sales Price         468,000
                                                                                                              Gross Living Area
                                                                                                              Total Rooms
                                                                                                              Total Bedrooms
                                                                                                              Total Bathrooms
                                                                                                              Location            CRYSTAL SHORES
                                                                                                              View                0.30AC/111' FRNTGE
                                                                                                              Site                2.06
                                                                                                              Quality
                                                                                                              Age




                                                                                                                              Comparable 3
                                                                                                              2129 N Watersedge Dr
                                                                                                              Prox. to Subject  1.14 miles NW
                                                                                                              Sales Price       280,000
                                                                                                              Gross Living Area
                                                                                                              Total Rooms
                                                                                                              Total Bedrooms
                                                                                                              Total Bathrooms
                                                                                                              Location          CRYSTAL SHORES ESTS

                                                                                                              View              0.30AC/80' FRNTGE
                                                                                                              Site              2.44
                                                                                                              Quality
                                                                                                              Age




                                             Form PICPIX.CR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                     Doc 29-1 Filed 05/13/21 Entered 05/13/21        10:43:52
                                                                           Internal Order No. 21C0024VLW                                        Desc
                                                                                                                                               Page # 11

                                            Exhibit Location
                                                    A Page    11 of 13
                                                             Map
   Borrower           MICHAEL HERRON
   Property Address   1132 SE Kings Bay Dr
   City               Crystal River                                  County CITRUS                                 State FL   Zip Code 34429
   Lender/Client      MICHAEL HERRON




                                             Form MAP.LOC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA                     Doc 29-1 Filed 05/13/21 Entered 05/13/21        10:43:52
                                                                           Internal Order No. 21C0024VLW                                     Desc
                                                                                                                                            Page # 12

                                            Exhibit AFlood
                                                        Page
                                                           Map12 of 13
   Borrower           MICHAEL HERRON
   Property Address   1132 SE Kings Bay Dr
   City               Crystal River                               County CITRUS                                 State FL   Zip Code 34429
   Lender/Client      MICHAEL HERRON




                                         Form MAP.FLOOD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 20-02133-TPA   Doc 29-1 Filed 05/13/21 Entered 05/13/21        10:43:52
                                                         Internal Order No. 21C0024VLW             Desc
                                                                                                  Page # 13

                          Exhibit A Page 13 of 13




                       Form SCA - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
